Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on April 27, 2022 has been entered and made of record.  Claims 1-25 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 112(f) claim interpretation and 112(b) rejections are withdrawn.
Applicant’s arguments with respect to the 102 rejection have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Lopes does not disclose “collecting data from an execution of a query to identify errors in estimates of a query optimizer” as recited in claims 1, 13, and 17.
However, Lopes discloses that profile data includes estimated and actual cardinality values to adjust query plans/models with incorrect cardinality estimates [pars. 24-26, 45, 46, and 64]. It is noted that actual cardinality values refer to cardinality values generated during execution of a query. Collection of actual data values / profile data of past query executions is described throughout the cited paragraphs of Lopes. For example:
[0024] Methods for cardinality estimation feedback loops in query processing against databases, e.g., relational databases, are performed by systems and devices, according to embodiments herein. Queries may be executed with or based on estimated cardinalities and corresponding query plans, and monitored by the query host executing the queries. Query monitors are utilized for generation of event signals during and at the completion of execution of the queries to capture and/or generate event signals that include indicia of actual data cardinality of the data queried, runtime statistics of the query and/or the query host, and query parameters in query plans used. Event signals are transmitted to a feedback optimizer, which may be hosted separately from the query host, where a signal router routes the event signals to appropriate signal analyzers. Information in the event signals from the monitors is then analyzed, and the analysis results are passed to a feedback manager of the feedback optimizer to generate change recommendation feedback as guidance, or preemptive guidance, for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. The feedback optimizer may provide the change recommendations to the query host, where they may be stored.

Therefore, Lopes clearly discloses “collecting data from an execution of a query to identify errors in estimates of a query optimizer” as recited in claims 1, 13, and 17.

Allowable Subject Matter
Claims 5, 7-12, 15, 16, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopes et al. (US Pub. 20200379963).
Referring to claim 1, Lopes discloses a computer-implemented method for query optimization, the computer-implemented method comprising: 
identifying opportunities for improvement in a cardinality estimate using a workload feedback process comprising a query feedback performed during a query compilation [pars. 24-26; a feedback optimizer is used to improve cardinality estimation for given workloads; feedback includes query metrics and runtime statistics]; 
identifying a correlation and a relationship based on a structure of the query feedback [pars. 24-26 and 64; the feedback involves query profiling to identify same or similar queries based on profile data including query parameters and query plan characteristics, which are based on query plans/models and may include estimated and actual cardinality values for each node in the query plan/model, data correlation, memory grants, join types, indexing, containment types, interleaved optimization for table-valued functions, and/or deferred compilation of runtime objects]; 
collecting data from an execution of a query to identify errors in estimates of a query optimizer [pars. 24-26, 45, 46, 64; the profile data includes estimated and actual cardinality values to adjust query plans/models with incorrect cardinality estimates]; 
submitting the query feedback to a machine learning engine to update a set of models [pars. 29, 34, 46, 64, 65, and 67; the feedback is used to provide a change recommendation for at least one of the query parameters in the query plans/models (i.e., implement machine learning models)];
updating the set of models based on the query feedback [pars. 24-26, 64, 65, and 67; the feedback is used to provide the change recommendation]; and 
outputting a new, updated, or re-trained model based on the collected data from the execution of the query to identify the errors in the estimates of the query optimizer, the query feedback, or a trained generated model [pars. 24-26, 45, 46, 64, 65, and 67; note applying of the change recommendation to adjust the query plans/models with incorrect cardinality estimates].
Referring to claim 2, Lopes discloses generating the set of models using the set of column relationships or correlations of interest identified using the predetermined first criteria; performing data discovery on received data and meta-data using predetermined second criteria, wherein the data discovery comprises performing an analysis of the data and meta-data to identify relationships and correlations between columns in tables; and identifying a set of columns with relationships or correlations of interest within and across a plurality of tables in a database [pars. 24-26 and 64; query profiling is used to identify same or similar queries based on profile data including query parameters and query plan characteristics, which are based on query plans/models and may include estimated and actual cardinality values for each node in the query plan/model, data correlation, memory grants, join types, indexing, containment types, interleaved optimization for table-valued functions, and/or deferred compilation of runtime objects].
Referring to claim 3, Lopes discloses executing the runtime feedback, wherein the runtime engine collects data from the execution of the query to identify errors in the query optimizer's estimates and miss-predicted points are used to adjust one or more model parameters instead of retraining an entire model; and executing query feedback during the query compilation [pars. 24-26, 45, 46, 64; the feedback includes query metrics and runtime statistics, and the profile data includes estimated and actual cardinality values to adjust query plans/models with incorrect cardinality estimates].
Referring to claim 4, Lopes discloses training the set of models, wherein the machine learning engine can initiate a full initial training of a new model, initiate a re-training of an existing model, or perform an incremental update of a model dependent on an evaluation [pars. 24-26, 45, 46, 64, 65, and 67; note applying of the change recommendation to adjust the query plans/models with incorrect cardinality estimates].
Referring to claim 6, Lopes discloses wherein training comprises: identifying candidate columns without executing queries against an entire set of predetermined data through a predetermined database interface [pars. 62-68; the change recommendation is generated on a per-query basis, and is therefore only applicable to columns associated with a received query].
Referring to claim 13, see at least the rejection for claim 1. Lopes further discloses a computer program product for query optimization, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising program instructions for performing the claimed steps [fig. 2, feedback optimizer 208, memory/storage 206].
Referring to claim 14, see the rejection for claim 3.
Referring to claim 17, see at least the rejection for claim 3. Lopes further discloses a computer system for query optimization, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising program instructions for performing the claimed steps [fig. 2, processor 204, memory/storage 206, feedback optimizer 208]. 
Referring to claim 18, see the rejection for claim 2.
Referring to claim 19, see the rejection for claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157